PER CURIAM.
The above causes, which were consolidated as a single case, came on to be heard upon the transcript of the record, the briefs of the parties, and the argument of counsel in open court.
 This is purely a fact case and its determination by the Tax Court rested upon its judgment as to the credibility of petitioner and his witnesses. It did not believe them. The trier of facts is the judge of the credibility of the witnesses; and, on review, we do not reassess the value of the testimony of witnesses that we have not heard, nor do we weigh the evidence.
■ The decision of the Tax Court is affirmed.